Citation Nr: 1018792	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for a right foot 
disorder, claimed as arthritis of the right foot.

3.  Entitlement to service connection for sinusitis

4.  Entitlement to service connection for rhinoplasty and 
septoplasty for a deviated septum.

5.  Entitlement to an initial compensable rating for status 
post right shoulder rotator cuff repair (major), prior to 
January 12, 2009, and a rating in excess of 10 percent 
thereafter.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1985 to 
April 2005.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that, in pertinent part, granted service 
connection for allergic rhinitis and a right shoulder 
disability, and assigned initial noncompensable disability 
ratings effective from May 1, 2005.  That decision also 
denied entitlement to service connection for right foot and 
left knee arthritis, rhinoplasty and septoplasty for a 
deviated septum, and sinusitis.  In Septemer 2005, the 
Veteran's case was transferred to the VA RO in Montgomery, 
Alabama, that currently has jurisdiction of his appeal.  A 
January 2009 rating decision awarded a 10 percent rating for 
the Veteran's right shoulder disability, effective from 
January 12, 2009.

The Board notes that the Veteran also submitted a timely 
notice of disagreement as to the RO's denial of his claim for 
service connection for left foot arthritis, and the February 
2006 statement of the case addressed this issue.  However, in 
his March 2006 substantive appeal, the Veteran did not 
include it among his appealed issues.  As such, the Board 
will consider only the claims as set forth on the title page.

Furthermore, in an April 2010 written statement, the 
Veteran's service representative indicated that the issues on 
appeal included entitlement to service connection for a 
"bilateral foot disability", and argued that the Veteran's 
treatment for plantar fasciitis and pes planus of the right 
foot should be service-connected.  In light of the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(to the effect that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record), the 
Board has recharacterized the claim for a right foot disorder 
on appeal as set forth on the title page. 

The matter of entitlement to service connection for left knee 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has a diagnosed right foot disorder, other than service-
connected gout, nor was arthritis of the right foot diagnosed 
within a year his discharge from active duty.  

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has sinusitis related to active military service.

3.  Giving the Veteran the benefit of the doubt, his 
currently diagnosed deviated septum in the right nostril is 
related to his inservice septoplasty; a rhinoplasty was not 
shown to have occurred during active service.

4.  Giving the Veteran the benefit of the doubt, prior to 
January 12, 2009, his right shoulder disability has been 
manifested by subjective complaints of pain with limited 
motion; but, at no time during the appeal period has his 
right shoulder disability been manifested by nonunion with 
loose movement, dislocation of the clavicle or scapula, 
limitation of arm motion at the shoulder level, or ankylosis.

5.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that the manifestations of his service-connected 
allergic rhinitis more nearly approximate complete 
obstruction on one side.


CONCLUSIONS OF LAW

1.  A right foot disorder, variously claimed as arthritis of 
the right foot, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Resolving doubt in the Veteran's favor, a septoplasty for 
a deviated septum was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§3.102, 3.159, 3.303. 

4.  A rhinoplasty was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§3.102, 3.159, 3.303. 

5.  Resolving doubt in the Veteran's favor, prior to January 
12, 2009, the schedular criteria for a 10 percent rating, but 
no higher, for status post right shoulder rotator cuff repair 
(major), have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.159, 
4.17a, Diagnostic Code (DC) 5201-5024 (2009).

6.  On and after January 12, 2009, the schedular criteria for 
a rating in excess of 10 percent for the Veteran's service-
connected right shoulder disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.159, 4.17a, 
Diagnostic Code (DC) 5201-5024.

7.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial 10 percent rating, but no higher, for 
allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir. 2004).  RO letters dated in November 2005 and 
March 2006 informed the Veteran of all three elements 
required by 38 C.F.R. § 3.159(b) as stated above.  The 
Veteran was also informed of how VA determines a disability 
rating and effective date if service connection is awarded.  
See Dingess v. Nicholson, supra.

In this decision, the Board grants service connection for a 
septoplasty for a deviated septum.  This award represents a 
complete grant of the benefit sought on appeal as to this 
matter.  Thus, any deficiency in VA's compliance is deemed to 
be harmless error, and any further discussion of VA's 
responsibilities is not necessary with respect to this claim.  

With regard to the Veteran's claims for service connection 
for a right foot disorder and sinusitis, he was afforded VA 
examinations in January 2005 and January 2009 to determine 
the etiology of the claimed disorders.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

With respect to the claims for higher ratings for a right 
shoulder disability and allergic rhinitis, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
March 2006 was legally sufficient, VA's duty to notify in 
this case has been satisfied.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records were obtained as were his 
identified private medical records, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Veteran was also afforded VA 
examinations in January 2005 and January 2009 to assess the 
current severity and all manifestations of his service-
connected right shoulder disability and allergic rhinitis.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II. Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, non-VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
Veteran's claims and what the evidence in the claims files 
shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of arthritis while in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A. Right Foot Disorder

The Veteran seeks service connection for a right foot 
disorder, claimed as arthritis of the right foot.

When examined for enlistment into service in October 1984, a 
right foot disorder was not noted and the Veteran was found 
qualified for active service.  

Service treatment records describe the Veteran's treatment 
for multiple gout attacks in both big toes, but a right foot 
disorder was not noted on an April 1990 periodic examination 
report.  March and April 1991 clinical records reflect his 
treatment for right foot pain diagnosed as plantar fasciitis 
secondary to pes planus, although, an orthopedic consultation 
report dated in April 1991 includes a diagnosis of probable 
Morton's neuroma.  Results of an x-ray of the right foot 
taken on April 5, 1991 revealed a mild hallux valgus 
deformity and questionable early bunionette deformity but 
were otherwise normal.  X-rays that were taken on April 17, 
1991, reportedly showed a normal right foot.

In April 1995, the Veteran was noted to have gouty arthritis 
in his right foot and, in April 1996 and March 1998, he was 
treated for gout and gouty arthritis, respectively.  In June 
1999, he was noted to have moderate juvenile rheumatoid 
arthritis.

In January 2005, prior to his retirement, the Veteran 
underwent VA examination.  The Veteran did not complain of a 
right foot disorder and objective findings revealed no 
swelling, deformity, edema, or tenderness in his right foot.  
The clinical impression at this time was normal ankles and 
feet at that time.  Neither arthritis of the right foot or 
another right foot disorder was diagnosed.

The Board notes that the June 2005 rating decision on appeal 
also granted service connection for gout.  

The Veteran has contended that service connection should be 
granted for a right foot disorder, claimed as arthritis.  
While the record indicates that the Veteran was treated in 
active service for complaints of right foot pain, variously 
diagnosed as plantar fasciitis due to pes planus, a possible 
Morton's neuroma, and gouty arthritis, no right foot 
arthritis was found by x-ray in service.  Moreover, on VA 
examination in January 2005, just prior to the Veteran's 
retirement from service, there was no showing that he had a 
right foot disorder, including arthritis of the right foot.  
Furthermore, the Veteran has submitted no evidence to show 
that he currently has a right foot disorder, including 
arthritis.  In short, no medical opinion or other medical 
evidence showing that the Veteran currently has a right foot 
disorder, claimed as arthritis, has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.  To the extent that the 
Veteran experiences episodes of right foot pain attributed to 
gout, he was granted service connection for that disability 
in the June 2005 rating decision.

B. Sinusitis

The Veteran also seeks service connection for sinusitis.

The October 1984 enlistment examination report is not 
referable to sinusitis.  Service treatment records, dated in 
December 1991, show that the Veteran was treated for 
questionable early right maxillary sinusitis versus resolving 
sinusitis.  Results of x-rays of the Veteran's paranasal 
sinuses taken in May 1993 and November 1997 were normal.  

During 2001, clinical records reflect the Veteran's treatment 
for sinusitis.  An August 2001 radiology report of a computed 
tomography (CT) scan of his sinuses reflects his history of 
right maxillary fracture and possible nasal polyposis, and 
the impression was left ethmoid air producing moderate OMC 
stenosis.  

In November 2001, the Veteran was evaluated by a private ear, 
nose, and throat (ENT) physician.  It was noted that the 
Veteran had chronic sinus problems and underwent a 
septoplasty.  The clinical impression was hypertrophic 
inferior turbinates for which a turbinoplasty was recommended 
and, apparently, performed in December 2001.  When seen in 
December 2001, he was described as healing normally.

The January 2005 VA examination report reflects the Veteran's 
complaints of nasal allergies and history of the septoplasty 
and nasal septal turbinate reduction with some relief of 
nasal obstruction.  The examiner noted that the Veteran 
continued to have obstruction and drainage of a clear nature, 
"probably due to allergy."  Objectively, the Veteran's nose 
showed some clear rhinorrhea and mild edema.  The diagnoses 
included status post septoplasty and turbinate reduction with 
minimal change in symptoms.

The Veteran has contended that service connection should be 
granted for sinusitis.  The record demonstrates that, while 
he was treated in service for sinusitis, primarily in 2001, 
on VA examination in January 2005, just prior to the 
Veteran's retirement from service, there was no showing that 
he had sinusitis.  Furthermore, the Veteran has submitted no 
evidence to show that he currently has sinusitis.  In short, 
no medical opinion or other medical evidence showing that the 
Veteran currently has sinusitis has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.

While the Veteran maintains that he has a right foot 
disorder, claimed as arthritis of the right foot, and 
sinusitis, related to his active military service, as a lay 
person he has not been shown to be capable of making medical 
conclusions, thus, his statements regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Although the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  And although the Veteran is competent in 
certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, he is not 
competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative medical evidence of record is against the Veteran's 
claims for service connection for a right foot disorder 
claimed as arthritis and sinusitis, and his claims must be 
denied.

C. Rhinoplasty and Septoplasty for a Deviated Septem.

The Veteran seeks service connection for a rhinoplasty and 
for a septoplasty for a deviated septum.

Service treatment records reveal that, when examined for 
enlistment into service in October 1984, a deviated septum 
was not noted and the Veteran was found qualified for active 
service.

In January 1998, service treatment records reveal that the 
Veteran underwent surgery to correct a deviated nasal septum.  
As noted above, in 2001, he underwent nasal septal turbinate 
reduction.

A February 2004 private ENT record reflects the Veteran's 
history of nasal congestion that was somewhat improved by 
surgery.  Examination of his nose revealed a reasonably mid-
line septum, only mild hypermia, and no evidence of polyps or 
purulence.

When the Veteran was examined by VA in January 2005, it was 
noted that a septoplasty had been performed for nasal 
obstruction and that, subsequently, he underwent a nasal 
septal turbinate reduction.  He had some relief of nasal 
obstruction but continued to have obstruction and drainage of 
a clear nature, that the VA examiner said was probably due to 
allergy.   

According to a January 2009 VA examination report, the 
Veteran's septum was deviated off towards his right, with 
approximately 80 percent right-sided nasal airway 
obstruction.

In this case, the Veteran has contended that service 
connection should be granted for rhinoplasty and septoplasty 
for a deviated septum.  There is no clinical evidence that 
the Veteran underwent a rhinoplasty during service, however 
he did undergo a septoplasty in January 1998 and a nasal 
septal turbinate reduction in 2001. 

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the Veteran's contentions.  A 
deviated septum was not noted when he examined for 
enlistment; in January 1998, the Veteran underwent a 
septoplasty and, in 2001, he underwent a nasal septal 
turbinate reduction.  In February 2004, his nasal septum was 
described as reasonably mid-line.  However, in January 2009, 
the VA examiner reported that the Veteran's septum was 
deviated so far that his right nostril was 80 percent 
blocked.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for a septoplasty for 
a deviated septum is in order.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  However, as there is no evidence of a 
rhinoplasty in service, the Veteran's claim for entitlement 
to service connection for a rhinoplasty must be denied.

III. Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected right shoulder disability 
and allergic rhinitis warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule e for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999), 

A. Initial Compensable Rating for Right Shoulder Disability 
Prior to January 12, 2009, and in Excess of 10 Percent 
Thereafter.

The Veteran's service-connected right shoulder disability is 
currently assigned a noncompensable disability evaluation 
prior to January 12, 2009 under DC 5201 that evaluates 
limitation of arm motion, and a 10 percent rating thereafter 
under Diagnostic Code 5201-5024, that evaluates limitation of 
arm motion (5201) and tenosynovitis (5024).  38 C.F.R. 
§4.71a, DC 5024, 5201.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that, 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and whether there is pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The service treatment records and January 2009 VA examination 
report, described below, indicate that the Veteran is right-
handed.  Thus, his service-connected right shoulder is 
considered his major extremity.

Under DC 5201, a 20 percent rating is assigned for limitation 
of both major and minor arm motion to shoulder level and a 30 
percent rating is warranted for limitation of major arm 
motion to midway between the side and shoulder level, and a 
maximum 40 percent rating is assigned for limitation of major 
arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
DC 5201.

In the January 2009 rating decision that awarded a 10 percent 
rating, the RO indicated that the Veteran's right shoulder 
disability was evaluated as analogous to tenosynovitis under 
DC 5024.  Diseases under DC 5024 are rated on limitation of 
motion of the affected part, as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5024.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, DC 5003 and 5010 (2009).

Normal range of shoulder motion is forward extension 
(flexion) from 0 to 180 degrees; shoulder abduction from 0 to 
180 degrees; internal rotation from 0 to 90 degrees; and 
external rotation from 0 to 90 degrees.  Lifting the arm to 
shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2009).

Under DC 5200, ankylosis of the scapulohumeral articulation 
of the major upper extremity is rated 30 percent when 
favorable (abduction to 60 degrees, can reach mouth and 
head); 40 percent when intermediate (between favorable and 
unfavorable); and 50 percent when unfavorable (abduction 
limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200 
(2009).

Under 38 C.F.R. § 4.71a DC 5203 (2009), that evaluates 
impairment of either the clavicle or scapula, a 10 percent 
rating is assigned when there is either malunion of the 
clavicle/scapula, or nonunion without loose movement; while a 
20 percent rating is assigned when there is nonunion with 
loose movement, or when there is dislocation.

Service treatment records reflect the Veteran's treatment for 
impingement syndrome for which surgery was performed on his 
right shoulder in 2000.  A July 2000 post operative visit 
with his private surgeon indicates that the Veteran was 
"doing well" and had no specific complaints, other than 
those expected, i.e., appropriate level of pain, soreness, 
and decreased function.  

According to the January 2005 VA examination report, the 
Veteran was treated for impingement syndrome of the right 
shoulder in service and, in 1999, underwent a labral 
reconstruction.  Currently, the Veteran said that his range 
of motion was good in that he was able to lift normal small 
objects overhead, but he had some trouble lifting 
heavyweights overhead with his arm extended.  It was noted 
that results of magnetic resonance images (MRIs) performed 
prior to surgery did not show a complete rotator cuff or 
tendon tear but did show labral changes that were repaired 
with surgery in 1999.  

Objectively, it was noted that the Veteran was right-handed 
and had normal posture and gait.  Right shoulder range of 
motion was reduced with forward flexion to 170 degrees; 
abduction to 170 degrees; external rotation from 0 to 90 
degrees, and internal rotation reduced to 85 degrees and he 
unable to touch above L1.  Deltoid and supraspinatus strength 
were essentially normal (5/5) and there was no pain on 
supraspinatus testing.  Neer impingement sign was normal.  
The clinical impression was status post rotator cuff repair, 
right shoulder with adequate rehabilitation and near normal 
range of motion.  There was no lack of strength was found on 
examination.  Diagnoses included status post rotator cuff 
repair of the Veteran's right shoulder with near normal 
function.

On January 12, 2009, the Veteran underwent another VA 
examination.  According to the examination report, the 
Veteran said that, after his right shoulder arthroscopic 
surgery in service, he recovered some but, since then, his 
pain progressed.  Since leaving service, the Veteran denied 
having any right shoulder injuries and stated that his pain 
pattern was the same since the surgery.  The Veteran had 
moderate pain episodes approximately 2 to 3 times a week that 
lasted a few minutes to hours.  It was worse with overuse, 
especially in his occupation that was lawn care and he tried 
to avoid overuse.  He did not take prescribed pain medication 
and denied having flare-ups of pain.  

Objectively, there was no right shoulder weakness, 
incoordination, effusions, deformity, giving way, or 
instability.  The Veteran had stiffness and pain that 
affected joint motion but no flare-ups of joint disease.  
There were no constitutional symptoms or incapacitating 
episodes of arthritis.  There were no recurrently shoulder 
dislocations.  There was objective evidence of pain with 
active range of motion of the right shoulder with right 
flexion from 0 to 160 degrees; right abduction from 0 to 140 
degrees; right internal rotation from 0 to 40 degrees; and 
right external rotation from 0 to 70 degrees.  There was 
objective evidence of pain after repetitive motion but no 
additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis.  Results of x-rays 
taken at the time revealed 3 bone anchors in the glenoid that 
appeared within normal limits.  There was a small 
degenerative osteophyte arising from the inferior medial 
aspect of the humeral head and there was no significant 
degenerative change of the acromioclavicular joint.  The 
clinical diagnosis was right shoulder rotator cuff tear with 
repair and residuals of arthritis that cause pain and limit 
on range of motion.   
 
Further, it was noted that the Veteran was self-employed full 
time in lawn care and lost no time in the last year due to 
the right shoulder disability.  His right shoulder pain had 
significant effects on his usual occupation, a moderate 
effect on his ability to exercise and do chores, a mild 
effect on his participation in sports, and no effect on his 
activities of daily living.

Upon review of the probative and competent evidence, and 
giving the Veteran the benefit of the doubt, prior to January 
12, 2009, the Board is of the opinion that a 10 percent 
rating, but no higher, is warranted for his service-connected 
right shoulder but a rating in excess of 10 percent is not 
warranted on and after January 12, 2009.  

This is so because during the January 2009 VA examination, 
the Veteran told the VA examiner that his pain level was 
unchanged since his shoulder surgery in service, although he 
did not mention this during his February 2005 VA examination.  
However, the Board has no reason to doubt the veracity of the 
Veteran's description of the frequency or intensity of his 
right shoulder pain.  See e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (to the effect that the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (to the effect that the Veteran is competent 
to comment on his symptoms, but not the cause).  See also 
Layno, supra.  The January 2005 VA examiner noted the 
Veteran's reported difficulty lifting heavyweights overhead 
with an extended arm, and clinical findings that included 
some lost of right shoulder motion, albeit minimal.  

However, the Board further finds that a rating in excess of 
10 percent is not warranted on or after January 12, 2009, or 
at any time since May 1, 2005 when service connection for the 
right shoulder disability was effectuated.  The Board 
observes that the level of limitation of motion shown above 
demonstrates that the Veteran is able to raise the right 
(major) arm above the shoulder level that would be rated as 
noncompensable percent if strictly rated under DC 5201.  If 
rated as analogous to arthritis, the presence of arthritis 
with some limitation of motion warrants a 10 percent rating 
under DCs 5003 and 5010.

Additionally, there is no ankylosis as required for a higher 
rating under DC 5200.

Other DCs of 38 C.F.R. § 4.71a also do not permit a rating 
greater than 10 percent for the right shoulder disability.  
DC 5202 provides ratings of 20 and 30 percent for infrequent 
and frequent recurrent dislocation of the scapulohumeral 
joint of the major shoulder that the Veteran does not have.  
The maximum rating under DC 5203 for impairment of the 
clavicle or scapula is 20 percent that he also does not have.  
Furthermore, as noted, the evidence does not show ankylosis 
of the right shoulder, therefore the criteria for rating 
ankylosis of the shoulder are not applicable.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the service-
connected right shoulder disability are contemplated in the 
assigned 10 percent rating.  There is no indication that 
pain, due to disability of the right shoulder, caused 
functional loss greater than that contemplated by the 
currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  For example, in January 2005, the Veteran 
reported good range of motion and the examiner noted near 
normal range of shoulder motion with no lack of strength.  In 
January 2009, while the VA examiner reported objective 
evidence of pain on repetitive right shoulder motion, there 
was no dislocation or joint ankylosis and no shoulder 
weakness, effusions, deformity, giving way, or instability.  
A separate evaluation for pain is not for assignment.  
Spurgeon.

As such, resolving doubt in the Veteran's favor, a 10 percent 
rating, but no higher, is granted for his service-connected 
right shoulder disability prior to January 12, 2009.  The 
benefit of the doubt has been resolved in the Veteran's favor 
to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 56.  However, the preponderance of 
the objective medical evidence of record is against a rating 
in excess of 10 percent for the right shoulder disability on 
and after January 12, 2009.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

B. Initial Compensable Rating for Allergic Rhinitis.

The Veteran also seeks an initial compensable evaluation for 
his service-connected allergic rhinitis that is evaluated 
under DC 6522

Under Diagnostic Code 6522, a 10 percent rating applies where 
the evidence demonstrates allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 20 percent rating applies where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97, DC 6522.

Service treatment records reflect the Veteran's repeated 
treatment for allergic rhinitis.  While November 1997 ENT and 
clinical records indicate the possibility of his having nasal 
polyps, polyps were not diagnosed at that time or in any 
subsequent treatment records.

When examined by VA in January 2005, the Veteran gave a 
history of nasal allergies that were treated with 
desensitization injections and prescribed medication.  He was 
not taking antibiotics for this in recent years.  
Objectively, his anterior nose showed some clear rhinorrhea 
and mild edema.  The pertinent diagnosis was a history of 
nasal allergy, currently with symptoms, on treatment.

According to the January 2009 VA examination report, the 
Veteran denied any problems with purulent discharge, 
infections or speech impairment.  He had occasional headaches 
that lasted approximately one or two hours.  He did not take 
antibiotics and never had a steroid pack or steroid shots for 
his allergies.  The Veteran indicated that it was sometimes 
harder to work than others but that he was self-employed, 
worked mainly in the summer, and had to battle through the 
symptoms during his work to feed his family.  

Objectively, the Veteran had a deviation of the nasal septum 
off towards his right, approximately 80 percent right-sided 
nasal airway obstruction.  There was turbinate hypertrophy, 
bilaterally, worse on the left than the right, approximately 
20 to 30 percent hypertrophy on the left and 20 percent on 
the right.  There was no tissue loss, scarring, or 
deformities otherwise noted, and no suggestion of granulomas, 
diseases, or polyps noted or purulent drainage.  The 
diagnosis was allergic rhinitis, primarily involving the 
nose.  The Veteran took antihistamines and nasal steroid 
sprays and noted that his private physician, Dr. G. 
recommended another surgical intervention in the next few 
months to help with his nasal obstruction.  

Here, the medical evidence does not indicate that the Veteran 
has greater than 50 percent obstruction of the nasal passages 
on both sides.  However, in January 2009, the VA examiner 
reported that the Veteran had a septum deviated off towards 
his right with an approximately 80 percent right-sided nasal 
airway obstruction.  Although the evidence does not show that 
the Veteran had complete obstruction on one side, the 80 
percent blockage of his right nostril, with the 20 percent 
hypertrophy on the right, in the Board's opinion, more nearly 
approximates complete obstruction on one side.  Thus, the 
Board will accord the Veteran the benefit of the doubt and 
find that an initial 10 percent rating, but no higher, is 
warranted for his service-connected allergic rhinitis.

However, a rating in excess of 10 percent is not shown by the 
probative evidence.  This is so because there is simply no 
clinical evidence of polyps such as to warrant a 20 percent 
rating under DC 6522.

Resolving doubt in the Veteran's favor, an initial 10 percent 
rating, but no higher, is granted for his service-connected 
allergic rhinitis.  The benefit of the doubt has been awarded 
to the Veteran to this limited extent.  38 U.S.C.A. § 5107; 
Gilbert.

The Board has also considered whether the Veteran's right 
shoulder and allergic rhinitis disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the 
Veteran for the current level of disability and 
symptomatology of his right shoulder and allergic rhinitis.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Consequently, referral for extraschedular consideration is 
not warranted.

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

Entitlement to service connection for a right foot disorder, 
including arthritis of the right foot, is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a rhinoplasty is 
denied.

Entitlement to service connection for a septoplasty for a 
deviated nasal septum is granted.

Entitlement to an initial 10 percent rating for status post 
right shoulder rotator cuff repair (major) prior to January 
12, 2009 is granted, subject to the laws and regulations 
governing the award of monetary benefits,

Entitlement to a rating in excess of 10 percent for status 
post right shoulder rotator cuff repair (major) on and after 
January 12, 2009 is denied.

Entitlement to an initial 10 percent rating, but no higher, 
for allergic rhinitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks service connection for arthritis of 
the left knee.  The June 2005 rating decision on appeal 
granted service connection for arthritis of the right knee 
and gout.  

Service treatment records primarily reflect the Veteran's 
complaints of right knee pain.  In December 2003, he 
complained of right knee pain and was diagnosed with 
chondromalacia of the patella.  But, when seen on January 12, 
2004, the Veteran complained of bilateral knee swelling and a 
history of arthritis in both knees was noted.  Objectively, 
there was slight effusion in both knees and diffuse 
tenderness, with stable ligaments and no erythema.  The 
assessment was lower leg joint pain and effusion.  In March 
2004, chondromalacia was noted (neither right nor left knee 
specified).

When examined by VA in January 2005, the Veteran did not 
complaint of a left knee disorder, range of motion of that 
knee was from 0 to 130 degrees, and neither left knee 
arthritis nor another left knee disorder was diagnosed. 

Private treatment records dated in October 2005 indicate that 
the Veteran had gout and arthritis.  December 2005 records 
include his repeated complaints of a swollen left knee with 
normal range of motion.  On examination, his knee was 
swollen, tender, and warm, but not red.  A diagnosis was not 
rendered.

The Board is of the opinion that the Veteran should be 
afforded a VA examination to determine the etiology of any 
left knee disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should 
be conducted, and all clinical findings 
reported in detail.

The examiner should provide an 
opinion as to whether the Veteran has 
arthritis of the left knee, or 
another left knee disorder.

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed degenerative 
joint disease or other disorder of 
the left knee had its clinical onset 
during active service (including the 
findings noted in the January 12, 
2004 service treatment records) or is 
related to any in-service disease, 
event, or injury, or to service-
connected gout.

The examiner should set forth the 
complete rationale for any 
conclusions reached.

2.	The AMC should read the medical opinion 
obtained to ensure that the Board's 
remand directives were accomplished.  
Return the case to the examiner if all 
questions posed were not answered.

3.	Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


